 

Exhibit 10.3

 

AMENDMENT TO OFFER OF EMPLOYMENT

 

This Amendment to Offer of Employment (“Amendment”) is effective as of
September 28, 2018 (“Effective Date”), by and among Pershing Gold Corporation, a
Nevada corporation (the “Company”), and Timothy M. Janke (the “Employee”), and
amends that certain Offer of Employment (the “Original Agreement”), dated
January 10, 2018 between the Company and Employee. Capitalized terms used in
this Amendment without definition have the meanings given in the Original
Agreement.

 

WHEREAS, the severance and change in control protections set forth in the
Original Agreement expire on December 31, 2018.

 

WHEREAS, the parties desire to modify the Original Agreement to extend the
severance and change in control protections set forth in the Original Agreement
through March 31, 2019.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereby agree as follows:

 

1.Amendment. The term set forth in the first sentence of the Severance and
Change in Control section of the Original Agreement is hereby extended to March
31, 2019.

 

2.General. Except as otherwise modified herein, all other terms and provisions
of the Original Agreement shall remain in full force and effect. The performance
and construction of this Amendment shall be governed by the internal laws of the
State of Nevada. This Amendment may be executed in any number of counterparts,
with each such counterpart constituting an original and all such counterparts
constituting but one and the same instrument. Signatures may be exchanged by
facsimile or by an email scanned .PDF signature page, with original signatures
to follow. Each party agrees that it will be bound by its own facsimiled or
.pdf-scanned signature and that it accepts the facsimiled or PDF-scanned
signature of the other party.

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 



PERSHING GOLD CORPORATION       By: /s/ Stephen D. Alfers   Its: President and
Chief Executive Officer   Name: Stephen D. Alfers

 

  /s/ Timothy M. Janke   Timothy M. Janke

 

2

